Citation Nr: 0100021	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1978.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

The veteran was originally scheduled for a video 
teleconferencing hearing at the RO in December 1998.  
However, the veteran submitted a statement, in December 1998, 
wherein she declined to appear at this hearing.  She did 
state that she was willing to be rescheduled at a future date 
but has not requested another hearing date.  Therefore, the 
Board finds that the veteran has effectively withdrawn her 
request for a hearing and will adjudicate her claim based on 
the evidence of record. 


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

The veteran contends that she incurred both a back and left 
leg disability during service.  She asserts that her spina 
bifida, which should have been identified prior to service, 
was aggravated by service.  She also asserts that she injured 
her left leg after falling on a train trestle.  She has 
listed several sources of treatment, to include during 
service and from the military when she was a military 
dependent.  The veteran has also listed a number of VA 
sources of treatment.  The RO attempted to secure most of the 
treatment records identified by the veteran.  The RO's 
efforts were considerable given the several different sources 
of records and name changes involved in searching for the 
records.  However, it appears that the treatment records from 
Fort Leonard Wood, Missouri, have not been obtained. The last 
response from the National Personnel Records Center (NPRC), 
from June 1999, listed searches for records from Fort Lee, 
Virginia, and Wiesbaden, Germany.  The VCAA requires that an 
attempt be made to obtain the records from Fort Leonard Wood, 
Missouri, for treatment dates as identified by the veteran.

The veteran submitted a statement in August 1999 wherein she 
identified a number of VA sources of treatment.  She listed 
VA medical centers (VAMC) in Richmond, Virginia, Hot Springs, 
South Dakota, Denver, Colorado, and Minneapolis, Minnesota.  
The RO requested records from all of the locations, with the 
exception of VAMC Minneapolis.  In addition, while records 
were received from VAMC Richmond, they appear to be 
incomplete.  They contain only x-ray reports for the period 
from March 1989 to February 1992.  There are no clinical 
records associated with the reports.  Further, the records 
from the VAMC in Denver reported that the veteran had worked 
as a VA employee at the Richmond VAMC.  The veteran allegedly 
worked a number of years as a VA police officer, but received 
a disability retirement due to stress.  An additional search 
for records from VAMC Richmond must be made.

Finally, outpatient treatment records from VAMC Hot Springs 
were received in September 1998.  The records covered a 
period from July 1996 to July 1998.  However, the veteran 
indicated in her August 1999 statement that she had received 
treatment at Hot Springs from 1992 to 1997.  The Board notes 
that a handwritten note from a person at the Hot Springs 
VAMC, dated in March 2000, indicated that they did not have 
"anything" on the veteran by name or social security 
number.  There could have been confusion because of the 
veteran's different names but there should not be any 
confusion as to the social security number.  Another request 
for these records, to cover the period indicated by the 
veteran, must be made.  VCAA, § 3(a), (2000) (to be codified 
at 38 U.S.C. § 5103A); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  These searches for additional VA and military 
treatment records are not discretionary but are required 
under the provisions of the VCAA.
Notwithstanding changes set forth by the VCAA, a veteran 
seeking disability benefits must still establish: (1) status 
as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  While post-service symptomatology may also be 
considered, a medical opinion may still be required to 
establish service connection.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b) (2000).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain the 
veteran's treatment records from VAMC 
Richmond and VAMC Hot Springs.  Because 
of the veteran's various names, special 
care should be taken in requesting 
records.

2.  The RO should contact either the NPRC 
or the Army hospital at Fort Leonard 
Wood, as necessary, to request treatment 
records for the veteran as both an active 
duty individual and military dependent.  
Again, because of the veteran's different 
names and dependent situation, care 
should be taken in requesting the 
records.  Any efforts to obtain the 
records must be documented in the claims 
folder.  Any records received should be 
associated with the claims folder.

3.  Upon completion of the action 
requested in paragraphs 1 through 3, the 
RO should schedule the veteran for a VA 
orthopedic examination of the back and 
left leg.  The claims file must be made 
available for review by the examiner 
prior to the examination.  All tests 
deemed necessary by the examiner should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  With regard 
to the back, the examiner should offer an 
opinion as to whether any currently 
diagnosed back disability is related to 
military service, in particular, the 
examiner should evaluate the veteran's 
diagnosed congenital spina bifida and 
offer an opinion as to whether this 
disability was aggravated or permanently 
worsened by active military service.  
With regard to the left leg, if any 
disability of the leg is diagnosed, the 
examiner is requested to provide an 
assessment as to whether it is at least 
as likely as not that the left leg 
disability is related to any incident of 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

4.  After the development requested has 
been completed, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  (For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000)). 

5.  Thereafter, the RO should again 
adjudicate the issues of service 
connection.  If either of the claims 
remain denied, the RO should furnish the 
veteran and her representative with a 
supplemental statement of the case and 
they should be given the opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review. 
 
The purpose of this remand is to obtain relevant medical 
evidence and to comply with requirements of the VCAA.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 


		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

